UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                               ORDER

 FRANMY LUNA,                                                     19 Cr. 818 (PGG)

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference in this matter scheduled for May 21, 2021 is adjourned to Friday,

June 4, 2021 at 10:30 a.m.

               Upon the application of Franmy Luna, by and through his counsel Deborah

Colson, and with consent of the United States of America, by and through Assistant United

States Attorney Lindsey Keenan, the time from May 21, 2021 through June 4, 2021 is excluded

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of

justice served by the granting of this continuance outweigh the interest of the public and the

Defendant in a speedy trial, because it will permit the Government and the Defendant additional

time to prepare for Defendant’s anticipated Rule 11 proceeding.

Dated: New York, New York
       May 19, 2021
